Name: Commission Regulation (EC) No 2022/2001 of 15 October 2001 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  cooperation policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R2022Commission Regulation (EC) No 2022/2001 of 15 October 2001 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms Official Journal L 273 , 16/10/2001 P. 0017 - 0017Commission Regulation (EC) No 2022/2001of 15 October 2001amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanismsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 33 thereof,Whereas:(1) Article 63 of Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(3), as last amended by Regulation (EC) No 1660/2001(4), provide for the introduction of an aid scheme for the distillation of potable alcohol from wine. That scheme was first introduced for the 2000/01 wine year. Changes are required in line with experience gained in the first year of application. In particular, to ensure a more stable procedure over the course of the year, distillation should be opened in several separate tranches.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The following subparagraph is added to paragraph 1 of Article 63 of Regulation (EC) No 1623/2000: "For the 2001/02 wine year distillation shall be opened for the period 16 October to 15 November. The maximum quantity for which the contracts or declarations referred to in Article 65 may be concluded is 7 million hl. The Commission shall subsequently open additional quantities during one or more periods to be defined in accordance with the procedure laid down in Article 75 of Regulation (EC) No 1493/1999."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 221, 17.8.2001, p. 8.